Stephens, J.
1. In a suit upon a statutory bond required under the Civil Code (1910), § 6040, given for the delivery of personal property levied on at the time and place of sale in the event that an affidavit of illegality which has been filed to the execution shall be dismissed or withdrawn, it is necessary for the plaintiff to prove what disposition was made of the affidavit of illegality, and the amount of the judgment upon which the execution issued. There being no evidence in this case to establish these facts, a verdict directed for the plaintiff was contrary to law. Civil Code (1910), § 6040; Doyal v. Johns, 90 Ga. 188 (15 S. E. 776).

Judgment reversed.


Jenkins, P. J., and Hill, J., concur.